Title: James Madison to Joseph C. Cabell, 2 July 1835
From: Madison, James
To: Cabell, Joseph C.


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                 2. July 1835.
                            
                        
                        
                        I have just received the enclosed letter from Mr. Hassler, and I think myself justified in saying that I
                            believe him to be a very honest man and possessing in a high degree the knowledge required in the professorship of natural
                            philosophy. His competitors being unknown to me I cannot speak of their respective qualifications compared with his.
                            Should the choice of the Visitors fall on him my friendly sympathies will of course be gratified. Be so obliging as to
                            return Mr. Hassler’s letter. With great & cordial esteem
                        
                        
                            
                                James Madison
                            
                        
                    